Exhibit 10.2
 
SUGAR CREEK FINANCIAL CORP.
 EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), originally made this 13th day of April, 2007,
by and between SUGAR CREEK FINANCIAL CORP., a federally chartered corporation
(the “Company”), and ROBERT J. STROH, JR. (“Executive”), is amended and restated
in its entirety effective November 18, 2008.


WHEREAS, Executive continues to serve in a position of substantial
responsibility; and


WHEREAS, the Company wishes to assure Executive’s continued services for the
term of this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Company
during the term of this Agreement; and


WHEREAS, the parties desire to amend and restate the Agreement in order to bring
it into compliance with Section 409A of the Internal Revenue Code.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.           Employment.   The Company will employ Executive as Chief Executive
Officer and Chief Financial Officer.  Executive will perform all duties and
shall have all powers commonly incident to his position, or which, consistent
with his position, the Board of Directors of the Company (the “Board”) delegates
to Executive.  Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Company and to carry out the
duties and responsibilities reasonably appropriate to those offices.


2.           Location and Facilities.  The Company will furnish Executive with
the working facilities and staff customary for executive officers with the
titles and duties set forth in Section 1 and as are necessary for him to perform
his duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company and Tempo Bank (the “Bank”), or at such
other site or sites customary for such offices.


3.           Term.


 
a.
The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the original date of this Agreement (the “Effective
Date”) and ending on the third anniversary of the Effective Date, plus (ii) any
and all extensions of the initial term made pursuant to this Section 3 (upon
execution of this amended and restated Agreement, the term of the Agreement will
extend through April 13, 2011, subject to further extensions made pursuant to
this Section 3).



 
b.
Commencing on the first anniversary of the Effective Date and continuing on each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 18 of this Agreement.  The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of its meeting.  The Board will notify Executive as
soon as possible after its annual review whether it has determined to extend the
Agreement.


 
 

--------------------------------------------------------------------------------

 


4.           Base Compensation.


 
a.
For his services as Chief Executive Officer and Chief Financial Officer, the
Company agrees to pay Executive an annual base salary at the rate of $118,450
per year, payable in accordance with customary payroll practices.



 
b.
During the term of this Agreement, the Board will review the level of
Executive’s base salary at least annually, based upon factors deemed relevant,
in order to determine Executive’s base salary through the remaining term of the
Agreement.



5.           Bonuses.  Executive will participate in discretionary bonuses or
other incentive compensation programs that the Company or the Bank may sponsor
for or award from time to time to senior management employees.


6.           Benefit Plans.  Executive will participate in life insurance,
medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements that the Company or the
Bank may sponsor or maintain for the benefit of their employees.


7.           Vacations and Leave.


 
a.
Executive may take vacations and other leave in accordance with applicable
policy for senior executives, or otherwise as approved by the Board.



 
b.
In addition to paid vacations and other leave, the Board may grant Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the Board, in its discretion, may determine.



8.           Expense Payments and Reimbursements.  The Company will reimburse
Executive for all reasonable out-of-pocket business expenses incurred in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company.


9.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement, Executive will devote all his business time,
attention, skill, and efforts to the faithful performance of his duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation.  Executive will not engage in any business or
activity contrary to the business affairs or interests of the Company or any of
its subsidiaries or affiliates.


 
2

--------------------------------------------------------------------------------

 


 
b.
Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Company, or, solely as a passive, minority investor,
in any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operations or financial status of the Company and its affiliates;
the names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company or its affiliates to which he may be exposed
during the course of his employment.  Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor will he use the information in any way other than for the benefit of
the Company or its affiliates.



10.         Termination and Termination Pay.  Subject to Section 11 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.



 
b.
Retirement.  This Agreement will terminate upon Executive’s retirement under the
retirement benefit plan or plans in which he participates pursuant to Section 6
of this Agreement or otherwise.



c.           Disability.


 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Company or the Bank (or, if no such plans
exist, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of one hundred eighty (180) consecutive
days).  The Board will determine whether or not Executive is and continues to be
permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that the Board reasonably believes to
be relevant.  As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.


 
3

--------------------------------------------------------------------------------

 

 
ii.
In the event of his Disability, Executive will no longer be obligated to perform
services under this Agreement.  The Company will pay Executive, as Disability
pay, an amount equal to one hundred percent (100%) of Executive’s rate of base
salary in effect as of the date of his termination of employment due to
Disability. The Company will make Disability payments on a monthly basis
commencing on the first day of the month following the effective date of
Executive’s termination of employment due to Disability and ending on the
earlier of: (A) the date he returns to full-time employment in the same capacity
as he was employed prior to his termination for Disability; (B) his death; (C)
his attainment of age 65 or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability. The Company will
reduce Disability payments by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Company.  In addition, during any period of Executive’s Disability, the
Company will continue to provide Executive and his dependents, to the greatest
extent possible, with continued coverage under all benefit plans (including,
without limitation, retirement plans and medical, dental and life insurance
plans) in which Executive and/or his dependents participated prior to his
Disability on the same terms as if he remained actively employed by the Company.



d.           Termination for Cause.


 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time for
“Cause.”  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or



 
(7)
Material breach of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Company has delivered to Executive a copy of a resolution
duly adopted by the affirmative vote of a majority of the entire membership of
the Board, at a meeting of the Board called and held for the purpose of finding
that, in the good faith opinion of the Board (after reasonable notice to
Executive and an opportunity for Executive to be heard before the Board with
counsel), Executive engaged in of the conduct described above and specifying the
particulars of this conduct.



 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits through the date of his
termination.  Following his voluntary termination of employment under this
Section 10(e), Executive will be subject to the restrictions set forth in
Section 10(g) of this Agreement for a period of one (1) year from his
termination date.


 
4

--------------------------------------------------------------------------------

 


 
f.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 10(a) through 10(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, terminate his employment under
this Agreement for “Good Reason,” as defined below (a termination “With Good
Reason”).



 
ii.
Subject to Section 11 of this Agreement, in the event of termination under this
Section 10(f), Executive will receive his base salary as of his termination date
for the remaining term of the Agreement, with such amount paid in one lump sum
within ten (10) calendar days of his termination.  Executive will also continue
to participate in any benefit plans of the Company or the Bank that provide
medical, dental and life insurance coverage for the remaining term of the
Agreement, under terms and conditions no less favorable than the most favorable
terms and conditions provided to senior executives during the same period.  If
the Company or the Bank cannot provide such coverage because Executive is no
longer an employee, the Company or the Bank will provide Executive with
comparable coverage on an individual policy basis or the cash equivalent.



 
iii.
For the purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without the Employee’s consent:



 
(1)
The assignment to Executive of duties that constitute a material diminution of
his authority, duties, or responsibilities (including reporting requirements);



 
(2)
A material diminution in Executive’s Base Salary;



 
(3)
Relocation of Executive to a location outside a radius of 35 miles of the
Company’s Trenton, Illinois office; or



 
(4)
Any other action or inaction by the Company that constitutes a material breach
of this Agreement;



provided, that within ninety (90) days after the initial existence of such
event, the Company shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.


 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Company or
Executive pursuant to Section 10(e) or 10(f):



 
i.
Executive’s obligations under Section 9(c) of this Agreement will continue in
effect; and




 
5

--------------------------------------------------------------------------------

 

 
ii.
During the period ending on the first anniversary of such termination, Executive
will not serve as an officer, director or employee of any bank holding company,
bank, savings association, savings and loan holding company, mortgage company or
other financial institution that offers products or services competing with
those offered by the Company, the Bank or their affiliates from any office
within thirty-five (35) miles from the main office or any branch of the Company,
the Bank or their affiliates and, further, Executive will not interfere with the
relationship of the Company, the Bank or their affiliates and any of their
employees, agents, or representatives.



 
h.
To the extent Executive is a member of the Board on the date of termination of
employment, Executive will resign from the Board immediately following such
termination of employment. Executive will be obligated to tender this
resignation regardless of the method or manner of termination, and such
resignation will not be conditioned upon any event or payment.



11.        Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:



 
i.
Merger: The Company merges into or consolidates with another entity, or merges
another corporation into the Company, and as a result, less than a majority of
the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation;



 
ii.
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



 
Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank’s mutual holding company parent, Sugar Creek MHC,
from mutual to stock form, i.e., a “second step conversion,” constitute a
“Change in Control” for purposes of this Agreement.


 
6

--------------------------------------------------------------------------------

 


 
b.
Termination.  If within the period ending one year after a Change in Control,
(i) the Company terminates Executive’s employment without Cause, or (ii)
Executive voluntarily terminates his employment With Good Reason, the Company
will, within ten calendar days of the termination of Executive’s employment,
make a lump-sum cash payment to him equal to three times Executive’s average
taxable compensation (as reported on Form W-2) over the five (5) most recently
completed calendar years (or years of employment, annualized for partial years
of employment, if less than five), ending with the year immediately preceding
the effective date of the Change in Control. The cash payment made under this
Section 11(b) shall be made in lieu of any payment also required under Section
10(f) of this Agreement because of Executive’s termination of employment;
however, Executive’s rights under Section 10(f) are not otherwise affected by
this Section 11. Following termination of employment, executive will also
continue to participate in any benefit plans of the Company or the Bank that
provide medical, dental and life insurance coverage upon terms no less favorable
than the most favorable terms provided to senior executives.  If the Company
cannot provide such coverage because Executive is no longer an employee, the
Company will provide Executive with comparable coverage on an individual basis
or the cash equivalent.  The medical, dental and life insurance coverage
provided under this Section 11(b) shall cease upon the earlier of:  (i)
Executive’s death; (ii) Executive’s employment by another employer other than
one of which he is the majority owner; or (iii) thirty-six (36) months after his
termination of employment.



 
c.
The provisions of Section 11 and Sections 13 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.



12.         Indemnification and Liability Insurance.


 
a.
Indemnification.  The Company agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as an officer or
director of the Company or any of its subsidiaries or affiliates (whether or not
he continues to be an officer or director at the time of incurring any such
expenses or liabilities).  Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an officer or director of the Company or
any of its subsidiaries or affiliates. Indemnification for expenses will not
extend to matters related to Executive’s termination for Cause.  Notwithstanding
anything in this Section 12(a) to the contrary, the Company will not be required
to provide indemnification prohibited by applicable law or regulation.  The
obligations of this Section 12 will survive the term of this Agreement by a
period of six (6) years.



 
b.
Insurance.  During the period for which the Company must indemnify Executive,
the Company will provide Executive (and his heirs, executors, and
administrators) with coverage under a directors’ and officers’ liability policy,
at the Company’s expense, that is at least equivalent to the coverage provided
to directors and senior executives of the Company.


 
7

--------------------------------------------------------------------------------

 


13.         Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Company will reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Executive
in connection with his successful enforcement of the Company’s obligations under
this Agreement.  Successful enforcement means the grant of an award of money or
the requirement that the Company take some specified action: (i) as a result of
court order; or (ii) otherwise following an initial failure of the Company to
pay money or take action promptly following receipt of a written demand from
Executive stating the reason that the Company must make payment or take action
under this Agreement.


14.         Limitation of Benefits Under Certain Circumstances.  If the payments
and benefits pursuant to Section 11 of this Agreement, either alone or together
with other payments and benefits Executive has the right to receive from the
Company, would constitute an excess “parachute payment” under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), the payments and
benefits pursuant to Section 11 shall be reduced or revised, in the manner
determined by Executive, by the amount, if any, which is the minimum necessary
to result in no portion of the payments and benefits under Section 11 being
non-deductible to the Company pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code.  The Company’s
independent public accountants will determine any reduction in the payments and
benefits to be made pursuant to Section 11; the Company will pay for the
accountant’s opinion.  If the Company and/or Executive do not agree with the
accountant’s opinion, the Company will pay to Executive the maximum amount of
payments and benefits pursuant to Section 11, as selected by Executive, that the
opinion indicates have a high probability of not causing any of the payments and
benefits to be non-deductible to the Company and subject to the excise tax
imposed under Section 4999 of the Code.  The Company may also request, and
Executive has the right to demand that the Company request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 11 have
such tax consequences.   The Company will promptly prepare and file the request
for a ruling from the IRS, but in no event will the Company make this filing
later than thirty (30) days from the date of the accountant’s opinion referred
to above.  The request will be subject to Executive’s approval prior to filing;
Executive shall not unreasonably withhold his approval.  The Company and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which Executive may be entitled upon termination of
employment other than pursuant to Section 11 hereof, or a reduction in the
payments and benefits specified in Section 11, below zero.


15.         Injunctive Relief.  Upon a breach or threatened breach of Section
10(g) of this Agreement or the prohibitions upon disclosure contained in Section
9(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Company shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement.  The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Company under this Agreement.


16.         Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Company which shall acquire, directly or indirectly,
by merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Company.



 
b.
Since the Company is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Company.


 
8

--------------------------------------------------------------------------------

 


17.         No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


18.         Notices.  All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business office and to
Executive at his home address as maintained in the records of the Company.


19.         No Plan Created by this Agreement.  Executive and the Company
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or any other law or regulation, and each party
expressly waives any right to assert the contrary.  Any assertion in any
judicial or administrative filing, hearing, or process that an ERISA plan was
created by this Agreement shall be deemed a material breach of this Agreement by
the party making the assertion.


20.         Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


21.         Applicable Law.  Except to the extent preempted by federal law, the
laws of the State of Illinois shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.


22.         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.


23.         Headings.  Headings contained in this Agreement are for convenience
of reference only.


24.         Entire Agreement.  This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.


25.         Source of Payments.  Notwithstanding any provision in this Agreement
to the contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by Executive under the Employment Agreement in
effect between Executive and the Company, the payments and benefits paid by the
Company will be subtracted from any amount or benefit due simultaneously to
Executive under similar provisions of this Agreement.  Payments will be
allocated in proportion to the level of activity and the time expended by
Executive on activities related to the Company and the Bank, respectively, as
determined by the Company and the Bank.

 
9

--------------------------------------------------------------------------------

 

26.         Section 409A of the Code.


 
a.
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with b. below.  In no event shall
Executive, directly or indirectly, designate the calendar year of payment.



 
b.
Notwithstanding anything herein to the contrary, if Executive is a “specified
employee” (within the meaning of Section 409A of the Code) and it is necessary
to postpone the commencement of any payments or benefits otherwise payable under
this Agreement as a result of Executive’ separation from service with the
Company to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
with the “short-term deferral exception” under Treasury Regulations Section
1.409A-1(b)(4) and the “separation pay exception” under Treasury Regulations
Section 1.409A-1(b)(9)(iii), until the first payroll date that occurs after the
date that is six months following Executive’s separation of service with the
Company.  If any payments are postponed due to such requirements, such postponed
amounts will be paid to Executive in a lump sum on the first payroll date that
occurs after the date that is six months following Executive’s separation of
service with the Company.  If Executive dies during the postponement period
prior to the payment of postponed amount, the amounts withheld on account of
Section 409(A) of the Code shall be paid to the personal representative of
Executive’s estate within sixty (60) days after the date of Executive’s death.


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


ATTEST:
 
SUGAR CREEK FINANCIAL CORP.
       
/s/ Phyllis J. Brown
 
By:
/s/ Francis J. Eversman
Witness
   
For the Entire Board of Directors
       
WITNESS:
  EXECUTIVE        
/s/ Phyllis J. Brown
 
By:
/s/ Robert J. Stroh, Jr.
     
Robert J. Stroh, Jr.


 
11

--------------------------------------------------------------------------------

 